LAW OFFICE OF KEVIN J. KEATING, P.C.
                                                                                        666 Old Country Road, Suite 900
Kevin J. Keating, Esq.                                                                    Garden City, New York 11530

Counsel:                                                                                              T: (516) 222-1099
Stefani Goldin, Esq.                                                                                  F: (516) 745-0844

                                                                                               MANHATTAN OFFICE
                                                                                                 BY APPOINTMENT
                                                                                                   T: (212) 964-2702
                                                              January 18, 2021
        Via ECF

        Magistrate Judge A. Kathleen Tomlinson
        United States District Court
        Eastern District of New York
        100 Federal Plaza
        Central Islip, New York 11722

                         Re:   Doe v. Cuchel
                               Dkt. No. 2:20-cv-05402

        Dear Magistrate Judge Tomlinson:

               I am attorney for the defendant, Stephen Cuchel in the captioned matter. On November
        6, 2020, plaintiff filed a Motion for a Protective Order and for Leave to Proceed Under a
        Pseudonym, in which plaintiff’s counsel indicated that the defendant has consented to the
        application. Plaintiff’s motion includes a proposed Order granting the requested relief.

                The Court has not yet set a schedule for this motion, but in an abundance of caution, I
        write to advise the court that while the defendant, generally, consents to plaintiff’s application
        for leave to proceed under a pseudonym in this matter, we do not agree with the content of the
        proposed Order submitted by plaintiff in this regard.

                Otherwise, we will await a Scheduling Order from the Court.

                Thank you for your consideration.

                                                              Very truly yours,

                                                              Kevin J. Keating
                                                              KEVIN J. KEATING

        KK/dg

        cc:     Lisa D. Haba, Esq.
                Farzin Franklin Amanat, Esq.
                Attorneys for Plaintiff
